

CONTRATO DE SUBARRENDAMIENTO


 
SUBLEASE CONTRACT
 
CONTRATO DE SUBARRENDAMIENTO (el
"Contrato") que se celebra con efectos a partir del
 
3 de diciembre de 2011 entre PALL MEXICO
 
MANUFACTURING, S. DE R.L. DE C.V. (en lo
 
sucesivo referida como la
"SUBARRENDADORA"), representada en este acto por el senor Leobardo Tenorio
Malof, en su caracter de Apoderado, y PALL LIFE SCIENCES MEXICO, S. DE R.L. DE
C.V. (en lo sucesivo referida como la "SUBARRENDATARIA"), representada en este
acto por el senor Ruben Guilloty Arvelo en su caracter de Apoderado, de
conformidad con las siguientes declaraciones y clausulas:


 
SUBLEASE CONTRACT (the “Contract”) entered into effective December 3, 2011 by
and between PALL MEXICO MANUFACTURING, S. DE R.L. DE C.V., represented herein by
Mr. Leobardo Tenorio Malof, in his capacity as Attorney-in-fact of said
corporation (hereinafter referred to as the "SUBLESSOR"), and PALL LIFE SCIENCES
MEXICO, S. DE R.L. DE C.V. represented herein by Mr. Ruben Guilloty Arvelo in
his capacity as Attorney-in-fact of said corporation (hereinafter referred to as
the "SUBLESSEE"), in accordance with the following:


 
DECLARACIONES:


 
RECITALS:
 
1.   La  SUBARRENDADORA, por conducto
de su apoderado, declara que:


 
1.    The SUBLESSOR, hereby states that:


 
a)    Es una sociedad de responsabilidad limitada de
 
capital variable mexicana, constituida y
 
validamente existente de conformidad con las leyes
 
de los Estados Unidos Mexicanos (en lo sucesivo
 
"Mexico").


 
a) It is an entity duly incorporated and existing pursuant to the laws of the
United Mexican States ("Mexico").


 




--------------------------------------------------------------------------------



b)    Es arrendataria de los edificios industriales con
 
superficie total de 62,000 pies cuadrados ubicados
 
en Calle Colinas No, 11731, Parque Industrial El
 
Florido, Seccion  Colinas, Delegacion La Presa,
 
Tijuana, B.C., 22680 (en lo sucesivo el "Edificio"),
 
construidos sobre el lote 7 con superficie de
 
11,092.22 metros cuadrados, ubicado en la manzana
 
930 de dicho Parque Industrial El Florido, Seccion
 
Colinas.


 
b) It is the tenant of the industrial facilities with a surface area of 62,000
square feet located at Calle Colinas No. 11731, Parque Industrial El Florido,
Seccion Colinas, Delegacion La Presa, Tijuana, B.C., 22680 (the
"Building"), built on lot 7 with a surface area of 11,092.22 square meters,
located at block 930 of such Parque Industrial El Florido, Seccion Colinas.


 
c)    Desea dar en subarrendamiento una porcion del
 
Edificio con superficie de 500 pies cuadrados (en lo
 
sucesivo referida como la      "Propiedad
 
Arrendada").  La Propiedad Arrendada se describe
 
en el plano adjunto al presente Contrato como
 
Anexo "A", el cual se tiene por reproducido en este
 
acto mediante la presente referenda, por lo que
 
forma parte integrante de este Contrato para todos
 
los efectos a que haya lugar.


 
c) It wishes to sublease a portion of the Building with an area of 500 square
feet (hereinafter the "Leased Property"). The Leased Property is described in
the plot plan attached hereto as Exhibit "A", which is hereby incorporated by
reference and becomes a part hereof.


 
d) 
 
   Desea dar en subarrendamiento la
 
d)    It desires to sublease the Leased Property


 




--------------------------------------------------------------------------------



Propiedad Arrendada a la SUBARRENDATARIA, conforme a los terminos y condiciones
de este Contrato.
 
to the SUBLESSEE, under
 
the terms and conditions hereinafter set forth.


 
 
 
 
 
II.- La SUBARRENDATARIA, por conducto de su apoderado declara que:


 
II.- SUBLESSEE, through its legal representative states:
 
a) Es una sociedad de responsabilidad limitada de capital variable mexicana,
constituida y validamente existente de conformidad con las leyes de Mexico.


 
a) It is an entity duly incorporated and existing pursuant to the laws of
Mexico.


 
b)    Desea recibir en subarrendamiento la
 
Propiedad Arrendada, conforme a los terminos y
 
condiciones de este Contrato.


 
b)    That its principal desires to sublease the
 
Leased Property, subject to the terms and
 
conditions contained herein.


 
c)    Su representante cuenta con facultades
 
suficientes para celebrar este Contrato, las cuales no
 
le han sido limitadas ni revocadas en forma alguna.


 
c)    That its attorney-in-fact has all the
 
authorities required to enter into this Contract,
 
which authorities have not been limited nor
 
revoked in any manner whatsoever.


 
III.- LAS PARTES, POR CONDUCTO DE SUS RESPECTIVOS APODERADOS, DECLARAN QUE:


 
III.- THE PARTIES, THROUGH THEIR LEGAL REPRESENTATIVES, STATE:


 
a) En la celebracion del presente Contrato no ha
 
existido error, mala fe, dolo o vicio del
 
consentimiento alguno entre ellas.


 
a) That in the execution of this Contract there has been no error, bad faith nor
duress amongst them.


 
b) En consideracion de las anteriores declaraciones,
 
las partes se obligan de conformidad con las
 
siguientes:


 
b) In consideration of the above recitals, the parties agree on the following:


 
CLAUSULAS:


 
CLAUSES


 
PRIMERA.      SUBARRENDAMIENTO DE LA PROPIEDAD ARRENDADA


 
FIRST. SUBLEASE OF THE LEASED
PROPERTY


 




--------------------------------------------------------------------------------



La SUBARRENDADORA en este acto entrega en subarrendamiento a la SUBARRENDATARIA
y la SUBARRENDATARIA en este acto recibe en subarrendamiento de parte de la
SUBARRENDADORA, la Propiedad Arrendada, con todo lo que le corresponde.


 
SUBLESSOR hereby subleases to SUBLESSEE and SUBLESSEE hereby subleases from
SUBLESSOR, the Leased Property, together with all easements and rights of way
appurtenant thereto.


 
La  SUBARRENDATARIA recibe la Propiedad Arrendada a satisfaccion tal y como la
misma se encuentra.


 
SUBLESSEE hereby receives the Leased Property "as is" to its satisfaction.
 
SEGUNDA.      TITULARIDAD
 
DE
 
LA
PROPIEDAD ARRENDADA
 
SECOND.         OWNERSHIP OF THE
LEASED PROPERTY
 

La  SUBARRENDADORA cuenta con la plena posesion de la Propiedad Arrendada. y
garantiza que la SUBARRENDATARIA tendra el uso y goce pacifico de la Propiedad
Arrendada durante el plazo de este Contrato.


 
The SUBLESSOR has the right of exclusive use and possession of the Leased
Property, and it guarantees that the SUBLESSEE will have the quiet enjoyment of
the Leased Property during all the term of this Contract.


TERCERA. PLAZO Y ENTREGA DE LA PROPIEDAD ARRENDADA


 
THIRD. TERM AND DELIVERY OF
THE LEASED PROPERTY
 

A. Plazo. El plazo inicial de este Contrato es de l (un) ano contado a partir de
la fecha de su firma (el "Plazo"), el cual podra ser prorrogado conforme a lo
previsto en la seccion B de esta Clausula.


 
A. Term. The initial term of this Contract is for a period of 1 (one) year as of
the date of execution hereof, unless it is extended pursuant to the provisions
of paragraph B. of this clause (the “Term”).
B. Prorroga del Plazo. La SUBARRENDATARIA
podra prorrogar el Plazo de este Contrato por 3 (tres) periodos adicionales de
un ano cada, los cuales seran prorrogados automaticamente.


 
B. Extension to the Lease Term. The SUBLESSEE may extend the Term for 3 (three)
additional terms of one year each, which will be extended automatically..
C. Entrega de la Propiedad Arrendada.    La
 
SUBARRENDADORA entrega la Propiedad
 
Arrendada a la SUBARRENDATARIA en la fecha
 
de firma de este Contrato.


 
C. Delivery. SUBLESSOR hereby delivers the Leased Property to SUBLESSEE on the
date of execution of this Contract.


CUARTA.- USO DE LA PROPIEDAD ARRENDADA


 
FOURTH.- USE OF THE LEASED PROPERTY


La   SUBARRENDATARIA usara la Propiedad Arrendada unicamente para actividades de
industria ligera y almacenaje de productos. Bajo ninguna circunstancia podra la
SUBARRENDATARIA usar la Propiedad Arrendada para operaciones de industria
quimica o pesada, ni para actividades que violen las leyes, regiamentos y normas
municipals, estatales o federales.
 
The SUBLESSEE shall use the Leased Property only for light industrial operations
and storage of products. Under no conditions whatsoever will the SUBLESSEE be
permitted to use the Leased Property for chemical and heavy industrial
operations, nor activities which are in violation of any applicable municipal,
state and federal laws, regulations or ordinances.


La SUBARRENDATARIA se obliga a cumplir con el Reglamento Interior del
PARQUE INDUSTRIAL EL FLORIDO, en vigor, el cual manifiesta conocer en todos sus
terminos, asi como con las posibles modificaciones que pudiera sufrir en el
futuro.
 
SUBLESSEE agrees to comply with the Internal Rules of Parque Industrial El
Florido, and the possible future modifications, avowing to know and understand
said rules in all their terms.






--------------------------------------------------------------------------------



 
 
 
QUINTA.                
RENTA Y DEPOSITO


 
FIFTH.   
RENT AND DEPOSIT


A. Renta. Durante el Plazo inicial de este Contrato,
 
la SUBARRENDATARIA pagara como Renta por
 
la Propiedad Arrendada. la cantidad de US$0.50
 
(cincuenta centavos 25/100 Dolares) moneda de los
 
Estados Unidos de America ("Dolares"), por pie
 
cuadrado del Edificio, por ano; es decir, la cantidad
 
de US$3,000.00 Dolares (tres mil 00/100 Dolares)
 
por ano. El monto anterior incluye mantenimiento.
 
servicios publicos, seguro e impuesto predial.


 
A. Rent. For the initial Term of this Contract, the
 
SUBLESSEE shall pay as Rent for the Leased
 
Property, US$ US$0.50    (fifty cents 50/100
 
Dollars) currency, of the United States of America,
 
per square foot of the Building per year, (that is the
 
total amount of US$3,000.00 Dollars (three
 
thousand 00/100 Dollars) per year. The previous
 
amount includes maintenance, utilities, insurance
 
and land tax.






--------------------------------------------------------------------------------



B. Pago.   El pago de la Renta anual mas el
 
Impuesto al Valor Agregado ("IVA")
 
correspondiente, sera pagada por la
 
SUBARRENDATARIA a la
 
SUBARRENDADORA en una   sola exhibicion
 
dentro de los primeros siete (7) dias naturales del
 
mes de enero de  cada ano, sin necesidad de
 
notificacion o solicitud de cobro alguna. Una vez
 
que la SUBARRENDADORA reciba el pago anual
 
de Renta. la SUBARRENDADORA entregara la
 
factura correspondiente a la
 
SUBARRENDATARIA. la cual cumplira con los
 
requisitos fiscales aplicables. El pago anual de la
 
Renta   sera entregado en el   domicilio de la
 
SUBARRENDADORA. como se establece en este
 
Contrato, o en cualquier otro lugar que la
 
SUBARRENDADORA notifique por escrito a la
 
SUBARRENDATARIA con al menos 10 (diez)
 
dias de anticipacion.


 
B. Payment.    An    annual Rent plus the
 
corresponding Value Added Tax ("VAT") shall be
 
paid by SUBLESSEE to SUBLESSOR in one
 
payment within the first seven (7) calendar days of
 
each January, without notice or demand being
 
required. Once SUBLESSOR receives the annual
 
payment of the Rent, SUBLESSOR will deliver
 
the corresponding official invoice to the
 
SUBLESSEE, in compliance with Mexican tax
 
requirements. The annual payment of the Rent
 
will be paid at   SUBLESSOR'S domicile,   as
 
provided hereof or to whatever place the
 
SUBLESSOR notifies in writing SUBLESSEE at
 
least 10 (ten.) days in advance.






--------------------------------------------------------------------------------



Las partes acuerdan que el primer pago anual de la Renta debera pagarlo la
SUBARRENDATARIA dentro de los diez (10) dias naturales siguientes a que la
SUBARRENDADORA le notifique a la SUBARRENDATARIA que cuenta con cuenta bancaria
y con comprobantes fiscales.


 
The parties hereby agree that the first annual paymem of the Rent shall be paid
by SUBLESSOR within ten (10) calendar days after it receives notice from the
SUBLESOR that SUBLESOR has open a bank account and that it has the corresponding
official Mexican tax receipts.


C. Pago en mora.   Si la
 
SUBARRENDATARIA no paga la amortizacion
 
mensual de la Renta en tiempo. la
 
SUBARRENDATARIA pagara a la
 
SUBARRENDADORA, un interes moratorio
 
mensual equivalente al dos por ciento (2%) de la
 
cantidad total no pagada en tiempo, hasta que la
 
misma sea totalmente pagada.


 
C. Late Payment. If SUBLESSEE does not pay the monthly installments of Rent when
due, the SUBLESSEE, shall pay SUBLESSOR, as contractual penalty, a monthly
interest equivalent to two percent (2%) of the total unpaid amount, until its
payment in full.
D. Pago de IVA. La SUBARRENDATARIA
pagara el IVA correspondiente a las amortizaciones mensuales de Renta antes
senaladas.


 
D.         Payment of VAT.  The SUBLESSEE will pay the Value Added Tax ("VAT")
which may be applicable to the above monthly installments of Rent.




--------------------------------------------------------------------------------





E. Incrementos de Renta. De prorrogarse el Plazo de este Contrato como se
establece en Ia cláusula tercera, Ia Renta serã incrementada en un 3.5% (ties
punto cinco por ciento) anual fijo.


SEXTA. MODIFICACIONES A LA PROPIEDAD ARRENDADA


La SUBARRENDATARIA no podrá efectuar modificación alguna en Ia Propiedad
Arrendada sin la autorización previa y por escrito de La SUBARRENDADORA, Ia cual
no será negada sin causa justificada. Todas las instalaciones y equipo sea cual
fuere su naturaleza. que sea instalado en Ia Propiedad Arrendada por Ia
SUBARRENDATARIA. ya sea que fuere instalado permanentemente o no, continuarã
siendo propiedad de la SUBARRENDATARIA. y deherá ser removido por Ia
SUBARRENDATARIA a Ia expiración del plazo o term macion de este Contrato. a
menos que Ia SUBARRENDATARIA reciha confirmación por escrito de parte de Ia
SUBARRENDADORA, por adelantado, en cada caso especifico. de que las mejoras o
iristalaciones o cquipo en Ia Propiedad Arrendada pueden permanecer en Ia
Propiedad Arrendada. La SUBARRENDATARIA deberá. a su costo. reparar todo daflo
causado a Ia Propiedad Arrendada como resultado de Ia remociOn de cualquier
equipo, instalaciones o mejoras. La SUBARRENDATAR1A entregará La Propiedad
Arrendada a Ia SUBARRENDADORA en condiciones adecuadas de orden. presentacion y
limpieza.


SEPTIMA. CESION SUBARRENI)
 
AMIENTO V


La SUBARRENDATARIA no podrá subarrendar La Propiedad Arrendada o ceder este
Contrato. a menos que obtenga Ia autorizaciOn expresa previa y por escrito de La
SUBARRENDATARIA. Ia cual no será negada sin causajustificada.


OCTAVA. ENTREGA PROPIEDAD ARRENDADA DE LA


La SUBARRENDATARIA entregará Ia Propiedad Arrendada a Ia SUBARRENDADORA el
ultimo dia del Plazo de este Contrato. o en el momento de
 
E. Rent escalation. If the Term is extended as provided for in the third clause
of this Agreement. the Rent shall increase in 3.5% (three point five per cent)
annually.


SIXTH. ALTERATIONS


The SUBLESSEE may not perform any alteration at the Leased Property without the
prior written authorization of SUBLESSOR. which authorization shall not be
unreasonably withheld. All fixtures and/or equipment of whatsoever nature that
are installed in the Leased Property by the SUBLESSEE, whether permanently
affixed thereto or otherwise, will continue to be the property of the SUBLESSEE.
and will be removed by SUBLESSEE at the expiration or termination of this
Contract or any renewal or extension thereof, unless the SUELESSEE receives
written confirmation of SUBLESSOR. in advance, in each specific case. that the
improvements made on the Leased Property may remain in the Leased Property.
SUBLESSEE must at its own cost and expense repair any damage to the Leased
Property resulting from the removal of any equipment and/or accessories.
SUBLESSEE shall deliver the Leased Property to the SUBLESSOR in adequate
conditions of order. presentation and cleanliness.










SEVENTH. ASSIGNN1 AND SUBLETTING


The SUBLESSEE may not sublease the Leased Property or assign this Contract,
unless it has the prior express written authorization of the SUBLESSOR. which
authorization will not be unreasonably withheld.




EIGHTH. SURRENDER


SUBLESSEE will, on the last day of the Lease Term or its extensions, or upon
anticipated termination, surrender and deliver the Leased




--------------------------------------------------------------------------------



la terminación anticipada del mismo, sin demora, en buenas condiciones de orden.
limpieza y reparación, excepto por ci desgaste normal causado por el uso normal
y el paso del tiempo. Todos los anuncios, inscripciones, señalamientos e
instalaciones de naturaleza similar efectuados o instalados por el
SUBARRENDATARIA serãn removidos en o antes de la entrega de la Propiedad
Arrendad en los términos de esta cláusula. Todo el mobiliario, instalaciones y
equipo instalados por la SUBARRENDATARIA continuarán siendo propiedad de la
SUBARRENDATARIA deberán ser removidos por la SUBARRENDATARIA antes de la entrega
de la Propiedad Arrendada a la
SUBARRENDADORA, y La SUBARRENDATARIA a su costo, reparará cualquier dano que
pudiere resultar de la instalación o remocion de dichos bienes.


Todo bien que permanezca en la Propiedad Arrendada durante treinta (30) dias
posteriores a Ia terminacion de este Contrato, sea que estuvieren instalados
permanentemente en la Propiedad Arrendada o no, podrán ser considerados
abandonados a eleccion de la SUBARRENDADORA, y ella podrá retenerlos en calidad
de propietaria, o disponer de los mismos, segun lo considere pertinente, sin
responsabilidad alguna a su cargo.


NOVENA. RETENCION DE LA
 
PROPIEDAD ARRENDADA


La SUBARRENDATARIA entregara en forma inmediata la Propiedad Arrendada a la
SUBARRENDADORA a la terminación de este Contrato por expiración de su plazo o
por cualquier otra causa.


DECIMA. DISPOSICIONES AMBIENTALES


A partir de la fecha de firma de este Contrato, la SUBARRENDATARIA cumplirá con
todas las leyes, reglamentos y normas relativas al equilibrio ecologico y la
protección al ambiente aplicables en relacion con el uso de la Propiedad
Arrendada.


La SUBARRENDADORA declara que en su leal saber y entender, la Propiedad
Arrendada se encuentra actualmente libre de contaminación.
 
Property into the possession and use of the SUBLESSOR without delay, in good
order, conditions and repair, except for normal wear and tear due to normal use
and the passage of time. All signs, inscriptions, canopies and installations of
like nature made by SUBLESSEE shall be removed at or prior to the expiration of
the term of this Contract. All furniture, trade fixtures and equipment installed
by SUBLESSEE shall remain the property of the SUBLESSEE and shall be removed by
SUBLESSEE at any time during or at the end of the term and the SUBLESSEE shall,
at its own expense, repair all damages resulting from the installation or
removal thereof.








Any property, being permanently affixed to the Leased Property or not, which
remains in the Leased Property thirty (30) days after the termination of the
Contract may, at the option of SUBLESSOR, be deemed to have been abandoned and
either may be retained by SUBLESSOR as their property or be disposed of, without
liability, in such manner as SUBLESSOR may see fit.


NINETH. HOLDING OVER




The SUBLESSEE shall at the termination of the Contract by lapse of time or
otherwise, immediately deliver the possession of the Leased Property to
SUBLESSOR.


TENTH. ENVIRONMENTAL CLAUSE


As of the date of execution hereof, the SUBLESSEE shall observe all laws and
regulations regarding ecological equilibrium and environment protection
applicable to the use of the Leased Property.


SUBLESSOR states that, to the best of its knowledge the Leased Property is
currently free of contamination.




--------------------------------------------------------------------------------



DECIMA PRIMERA. DERECHO DE LA SUBARRENDAIORA A LLEVAR A CABO LAS OBLIGACIONES DE
LA SUBARRENDATARIA


Si la SUBARRENDATARIA incumple con alguna de sus obligaciones establecidas en
este Contrato, la SUBARRENDADORA. una vez transcurridos diez (10) dias luego de
haber dado aviso por escrito a la SUBARRENDATARIA respecto de dicho
incumplimiento (o sin necesidad de dar aviso alguno en caso de emergencia) y sin
que ello implique renuncia alguna por parte de la SUBARRENDADORA respecto de las
obligaciones de la SUBARRENDATARIA pactadas en este Contrato, podrá, sin estar
obligada a ello, llevar a cabo dichas obligaciones de la SUBARRENDATARIA y podra
entrar a la Propiedad Arrendada para dicho fin y llevar a cabo cuantas acciones
sean necesarias al efecto. Todas las cantidades que razonablemente hubiere
pagado la SUBARRENDADORA en relación con costos y gastos incurridos por el
cumplimiento de las obligaciones incumplidas por Ia SUBARRENDATARIA, deberán ser
pagadas por la SUBARRENDATARIA a la SUBARRENDADORA dentro de los diez (10) dias
siguientes a su cobro.


DECIMA SEGUNDA. DERECHO DE LA SUBARRENDATARIA A LLEVAR A CABO LAS OBLIGACIONES
DE LA SUBARRENDADORA


Si la SUBARRENDADORA incumple con alguna de sus obligaciones establecidas en
este Contrato, la SUBARRENDATARIA, una vez transcurridos diez (10) dias luego de
haber dado aviso por escrito a la SUBARRENDADORA respecto de dicho
incumplimiento (o sin necesidad de dar aviso alguno en caso de emergencia) y sin
que ello implique renuncia alguna por parte de la SUBARRENDATARIA respecto de
las obligaciones de la SUBARRENDADORA pactadas en este Contrato, podrá, sin
estar obligada a ello, llevar a cabo dichas obligaciones de la SUBARRENDADORA y
llevar a cabo cuantas acciones sean necesarias al efecto. Todas las cantidades
que razonablemente hubiere pagado la SUBARRENDATAR1A en relación con costos y
 
ELEVENTH. SUBLESSOR’S RIGHT TO PERFORM SUBLESSEE’S COVENANTS




If SUBLESSEE fails to perform any one or more of its obligations hereunder,
SUBLESSOR, after ten (10) days written notice to SUBLESSEE (or without notice in
the case of an emergency) and without waiving or releasing SUBLESSEE from any
obligation of SUBLESSEE contained in this Contract, may but shall be under no
obligation to perform any act on SUBLESSEE’s part to be performed as provided in
this Contract, and may enter upon the Leased Property for that purpose and take
all such actions thereon as may be necessary to such effect. All reasonable sums
paid by SUBLESSOR and all costs and expenses incurred by SUBLESSOR in connection
with the performance of any such obligation of SUBLESSEE, shall be payable by
SUBLESSEE to SUBLESSOR within ten (10) days after receiving notice.










TWELFTH. SUBLESSEE’S RIGHT TO PERFORM SUBLESSOR COVENANTS




If SUBLESSOR fails to perform any one or more of its obligations hereunder,
SUBLESSEE, after ten (10) days written notice to SUBLESSOR (or without notice in
the case of an emergency) and without waiving or releasing SUBLESSOR from any
obligation of SUBLESSOR contained in this Contract, may but shall be under no
obligation to perform any act on SUBLESSOR’s part to be performed as provided in
this Contract, and may take all such actions thereon as may be necessary to such
effect. All reasonable sums paid by SUBLESSEE and all costs and expenses
incurred by SUBLESSEE in connection with the performance of any such obligation
of SUBLESSOR, will be payable by SUBLESSOR to SUBLESSEE within ten (10) days
after




--------------------------------------------------------------------------------



gastos incurridos por el cumplimiento de las obligaciones incumplidas
SUBARRENDADORA, deberán ser pagadas por la SUBARRENDADORA a la
SUBARRENDATARIA dentro de los diez (10) dias siguientes a su cobro.


DECIMA TERCERA. ACCESO A LA PROPIEDAD ARRENDADA POR PARTE DE
LA SUBARRENDAIDORA


La SUBARRENDATARIA permitirá a Ia SUBARRENDADORA y a Ia propietaria de Ia
Propiedad Arrendada, y a sus respectivos representantes, el acceso a Ia
Propiedad Arrendada todas las veces que sea razonablemente conveniente a fin de
inspeccionarla.


DECIMA CUARTA. ANUNCIOS


La SUBARRENDATARIA podrá instalar en Ia Propiedad Arrendada los anuncios que
requiera para sus operaciones, incluyendo anuncios relativos a Ia contratación
de personal. Cualquier otro anuncio distinto de los mencionados anteriormente
que desee instalar Ia SUBARRENDATARIA, deberá ser aprobado por escrito y con
anticipación por Ia SUBARRENDADORA.


DECIMA QUINTA. NOTIFICACIONES


Siempre que sea necesario o conveniente para las partes entregar avisos o
notificaciones a la otra parte conforme a lo previsto en este Contrato, dichos
avisos o notificaciones, para ser vãlidos, deberan ser entregados en forma
personal, o mediante correo certificado o registrado con acuse de recibo, o
mediante servicio de mensajeria reconocido, dirigidos a las siguientes
direcciones:


SUBARRENDADORA:
Calle Colinas No. 11731
Parque Industrial El Florido, Sección Colinas
Delegación La Presa
Tijuana, B.C. 22680


SUBARRENDATARIA:
Calle Colinas No. 11731-A
Parque Industrial El Florido, Seccion Colinas
Delegación La Presa
Tijuana, B.C. 22680


 
receiving notice.








THIRTHEENTH. ENTRY TO LEASED PROPERTY BY SUBLESSOR




SUBLESSEE will allow SUBLESSOR and the owner of the Leased Premises and their
respective representatives to enter into the Leased Property at all reasonable
times for the purpose of inspecting same.


FOURTEENTH. SIGNS


The SUBLESSEE may place on the Leased Property or attach to the exterior of the
Building its signs and other signs it require for its operation including signs
regarding the hiring of personnel. No other signs may be placed in or on the
Leased Property without SUBLESSOR’s written consent.


FIFTENTH. NOTICES


Whenever it shall be necessary or desirable for one of the parties to serve any
notice or demand upon the other pursuant to the provisions of this Contract,
such notice or demand will be served personally, or by registered or certified
mail, return receipt requested, or by reputable courier service addressed to:




SUBLESSOR:
Calle Colinas No. 11731
Parque Industrial El Florido, Sección Colinas
Delegación La Presa
Tijuana, B.C. 22680


SUBLESSEE:
Calle Colinas No. 11731-A
Parque Industrial El Florido, Sección Colinas
Delegacion La Presa
Tijuana, B.C. 22680




--------------------------------------------------------------------------------



DECIMA SEXTA. SUBTITULOS


Las partes convienen que los subtitulos utilizados en este Contrato son para
efectos de facilitar la referencia de sus cláusulas. por lo que no serán
considerados parte del Contrato ni serán utilizados para efectos de su
interpretaciOn.


DECIMA SEPTIMA. LEY APLICABLE Y JURISDICCION


Este Contrato será interpretado de conformidad con lo previsto en el Codigo
Civil del Estado de Baja California y demás leyes aplicables en el Estado de
Baja California. Mexico, y las partes expresamente se someten a la jurisdicción
de los tribunales de Tijuana. Baja California. Mexico. renunciado a cualquier
otro fuero que pudiere corresponderles.


DECIMA OCTAVA. TRADUTCCION


Las partes convienen en que el presente Contrato se firma en los idiomas ingles
y espanol. Las panes convienen que la version en espafiol constituye Ia versiOn
oficial acordada por las partes, Ia cual prevalecerá en todo momento.


EN TESTIMONIO DE LO ANTERIOR.
Las partes manifiestan su consentimiento con el contenido de este Contrato con
efectos a partir de Ia fecha que se menciona en el encabezado del presente
Contrato.
 
SIXTEENTH. CAPTIONS


The parties mutually agree that the headings and captions contained in this
Contract are inserted for convenience of reference only and are not to be deemed
part of or to be used in construing this Contract.


SEVENTHEENTH. JURISDICTION




This Contract will be interpreted in accordance with provisions of the Civil
Code and laws of the State of Baja California, Mexico. and both parties hereby
expressly submit to the jurisdiction of the Courts of Tijuana. State of Baja
California. Mexico. and they waive any other forum that could correspond to them
for any reason whatsoever.




EIGHTEENTH.TRANSLATION


SUBLESSOR and SUBLESSEE agree that this Contract is executed in the English and
Spanish languages. The parties agree that the Spanish version shall prevail in
all events.




IN WITNESS WHEREOF
The undersigned parties, through their duly authorized representatives, have
executed this Contract effective as of the date stated in the header of this
Agreement.




SUBARREN1ADORA/SIJBLESSOR
PALL MEXICO MANUFACTURING, S. DE R.L. DE C.V.


(Graphics appears hear)
Por:/By: Leabardo Tenorio-Malof


SUBARRENDATARIA/SUBLESSEE
PALL LIFE SCIENCES MEXICO, S. DE R.L. DE C.V.


(Graphics appears hear)
Por:/By: Ruben Guilloty Arvelo










ANEXO A/EXHIBIT A
PLANO/PLOT PLAN






